Title: 83. A Bill for Saving the Property of the Church Heretofore by Law Established, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that the several tracts of Glebe land, the churches, and chapels, the books, vestments, plate and ornaments, all arrears of money and tobacco, and all property real and personal of private donation, which on the seventh day of October, in the year one thousand seven hundred and seventy six, were vested in any persons whatever for the use of the English church till then established by law, or were due or contracted for, bona fide, on that day, or which since that time have legally become so vested, due, or contracted for, shall be saved in all time to come to the members of the said English church, by whatever denomination they shall henceforth call themselves, who shall be resident within the several parishes as they stood distinguished by metes and bounds on the same day, those of each parish to have the separate and legal property of the said articles belonging to their respective parishes, and to apply them from year to year, by themselves, or by agents to be appointed by themselves as they shall hereafter agree, for and towards the support of their ministry; and  that no future change in the form of their church government, ordination of their ministry, or rituals of worship, shall take away or affect the benefit of this saving.
The surviving vestrymen in every parish shall have authority to carry into execution all contracts legally and bona fide made by themselves, or their predecessors, before the first day of January, in the year 1777, and to provide for the payment of all arrears of salaries due to ministers or readers for services performed before that day, by a levy, if they have not already on hand money or tobacco sufficient, and for these purposes may sue or be sued as might have been heretofore where vestries were full.
Where any parish hath been altered in its bounds, the inhabitants thereof shall nevertheless remain liable for their proportionable part of all monies or tobaccoes due, and all contracts legally made, before such division or alteration, to be apportioned on them and levied by the vestry of the respective parish into which they are incorporated by such division or alteration.
And whereas vestries although authorised by law to levy on their parishoners so much only as was sufficient to answer the legal demands on their parish, actually existing, yet frequently levied more, so that there remained on their hands a depositum to be applied to the future uses of their respective parishes, and it may have happened that in some instances such depositums were on hand on the said first day of January, in the year one thousand seven hundred and seventy seven, after all legal demands satisfied, which were then existing, or which by this act are made legal; and also debts may have been owing to some parishes, Be it therefore enacted, that such depositums and debts shall be applied to the maintenance of the poor of such parishes, where it hath not already been done, in case of the poor rates to be levied for that purpose in future; and in the case of any such parish since then divided or altered, or lying in different counties, such easement shall be divided and apportioned in the same way as burthens in a like case are herein before directed to be apportioned. But where any parish has no glebe such depositums and debts, or the proportion thereof, belonging to such parish, shall be applied towards purchasing a glebe, the property and application of which shall be in the same persons and for the same uses, and according to the same rules as would have been by the former part of this act, had the said glebe been purchased before the passing hereof.
